Exhibit 10.3

EXECUTION VERSION

RED LION HOTELS CORPORATION

May 21, 2018

VIA EMAIL

Roger Bloss

Executive Vice President and

President of Global Development

Roger.Bloss@rlhco.com

Bernie Moyle

Executive Vice President and

Chief Operating Officer

Bernie.Moyle@rlhco.com

 

Re: Second Year Earn-Out, Resignations and Consulting Arrangements

Dear Roger and Bernie:

Reference is hereby made to the following documents:

A. that certain Asset Purchase Agreement (the “Purchase Agreement”), dated as of
September 13, 2016, by and among Red Lion Hotels Franchising, Inc. (“RL
Franchising”), Red Lion Hotels Canada Franchising, Inc. (“RL Canada” and,
together with RL Franchising, “Buyer”), Thirty-Eight Street, Inc. (“TESI”),
Vantage Hospitality Group, Inc. (“Vantage”) and certain other Sellers listed on
the signature pages thereto (together with TESI and Vantage, the “Sellers”),
pursuant to which, among other things, the Sellers sold to Buyer, and Buyer
purchased from Sellers, certain assets used in connection with the Business;

B. those certain Employment Agreements, dated October 1, 2016, by and between
Red Lion Hotels Corporation (“RLH”) and each of Roger Bloss (“Bloss”) and Bernie
Moyle (“Moyle”) (such agreements, collectively, the “Employment Agreements”);
and

C. that certain letter, dated April 27, 2018, from Gregory T. Mount, on behalf
of RLH, to Bloss and Moyle, regarding a non-binding proposal with respect to the
matters addressed in this letter agreement (the “Proposal”).

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Purchase Agreement.



--------------------------------------------------------------------------------

In consideration of the mutual covenants and agreements set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, intending to be legally bound, the parties hereto agree
as follows:

1. Second Year Earn-Out. Notwithstanding the Second Anniversary Earn-Out
Calculation or any other provision to the contrary in the Purchase Agreement,
the Additional Consideration to be paid/issued with respect to the Second Year
Earn-Out shall be the full amount of $3,000,000 and 276,000 Shares (subject to
adjustment pursuant to Section 2.8(n) of the Purchase Agreement) (collectively,
the “Second Year Additional Consideration”). Buyer shall (1) pay the Second Year
Additional Consideration in accordance with the percentage indicated next to
each Seller’s name on Exhibit B attached to the Purchase Agreement and (2) issue
the Additional Consideration consisting of Shares to TESI, in each case on or
before October 5, 2018 (the “Second Year Earn-Out Payment Date”).
Notwithstanding anything to the contrary herein, in the event that RLH
terminates either of Bloss or Moyle for Cause (as defined in their respective
Independent Contractor Agreement) prior to the Second Year Earn-Out Payment
Date, the Second Year Earn-Out shall be $2,250,000 and 207,000 Shares.

2. Resignation. On the date hereof, each of Bloss and Moyle shall sign and
deliver to RLH a letter of voluntary resignation, substantially in the form
attached hereto as Exhibit A.

3. Consulting Agreements. On the date hereof, each of Bloss and Moyle shall sign
and deliver to RLH, and RLH shall sign and deliver to each of Bloss and Moyle,
an Independent Contractor Agreement, substantially in the form agreed upon by
RLH, Bloss and Moyle.

4. Release by Moyle and Bloss. Each of Moyle and Bloss (collectively, the
“Releasors”) hereby release and forever discharge, to the maximum extent
permitted by law, RLH and each of the other “Releasees” as defined below, from
any and all claims, causes of action, complaints, lawsuits, demands or
liabilities of any kind, known or unknown by the Releasors, those that the
Releasors may have already asserted or raised as well as those that the
Releasors have never asserted or raised (collectively “Claims”) as described
below which the Releasors, their heirs, agents, administrators or executors have
or may have against RLH or any of the other Releasees arising out of or relating
to any conduct, matter, event or omission existing or occurring before you sign
this letter agreement, and any monetary or other personal relief for such
Claims, including, but not limited to the following: (i) any Claims having
anything to do with the Releasors’ employment (including the cessation of the
Releasors’ employment and termination of their Employment Agreements) with RLH
and/or any of its subsidiary, related and/or affiliated companies; (ii) any
Claims for severance, benefits, bonuses, incentive compensation, equity awards
and interests, commissions and/or other compensation of any kind, including, but
not limited to, under the Employment Agreements; (iii) any Claims for
reimbursement of expenses of any kind; (iv) any Claims for attorneys’ fees or
costs; (v) any Claims under the Employee Retirement Income Security Act
(“ERISA”); (vi) any Claims of discrimination and/or harassment based on age,
sex, pregnancy, race, religion, color, creed, disability, handicap, failure to
accommodate, citizenship, marital status, national origin, ancestry, sexual
orientation, gender identity, genetic information or any other factor protected
by federal, state or local law as enacted or amended (such as Title VII of the
Civil Rights Act of 1964, Section 1981 of the Civil Rights Act of 1866, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Americans with Disabilities Act, the Equal Pay Act,

 

2



--------------------------------------------------------------------------------

the Genetic Information Non-Discrimination Act, the Florida Civil Rights Act,
Florida Equal Pay Law, Nevada Fair Employment Practices Act, and the Nevada
Equal Pay Act) and any Claims for retaliation under any of the foregoing laws;
(vii) any Claims under the Family and Medical Leave Act; (viii) any
whistleblower or retaliation Claims; (ix) any Claims under such Releasor’s
Employment Agreement; and/or (x) any other statutory, regulatory, common law or
other Claims of any kind, including, but not limited to, Claims for breach of
contract, libel, slander, fraud, wrongful discharge, promissory estoppel,
equitable estoppel, violation of public policy, invasion of privacy,
misrepresentation, emotional distress or pain and suffering. The term
“Releasees” means RLH and its direct or indirect subsidiaries, related and/ or
affiliated companies, and each of their respective past and present employees,
officers, directors, attorneys, owners, shareholders, members, managers,
partners, insurers, benefit plan fiduciaries and agents, and all of their
respective successors and assigns.

5. Release by RLH. RLH hereby freely, knowingly and irrevocably releases and
discharges Moyle and Bloss, and their heirs, executors, administrators, legal
representatives and assigns, from any and all claims, causes of action,
complaints, lawsuits or liabilities of any kind (collectively, “Causes of
Action”) based on whatever legal theory, arising from or relating to, directly
or indirectly, Moyle’s and/or Bloss’s employment and/or contractor relationship
with RLH, except for Causes of Action relating to breach of fiduciary duties,
fraud, embezzlement, theft or other criminal misconduct during Moyle’s and/or
Bloss’s employment or contractor relationship with RLH. RLH is not aware at this
time of any basis to assert any breach of fiduciary duty, fraud, embezzlement,
theft or other criminal misconduct claim against Moyle or Bloss.

6. Non-Released Claims. The release in Paragraphs 4 and 5 above do not apply to:

(a) With respect to Moyle and Bloss: (i) Claims for salary earned, and
reasonable work-related expenses incurred and submitted for reimbursement in
accordance with RLH’s reimbursement policy, prior to the termination of the
Employment Agreements; (ii) any Claims as an equityholder of RLH;

(b) With respect to Moyle, Bloss and RLH: (i) any Claims to require RLH or
Causes of Action to require Moyle or Bloss, and/or their respective affiliates,
to honor commitments in the Purchase Agreement, the Independent Contractor
Agreements or this letter agreement; (ii) any Claims or Causes of Action to
interpret or to determine the scope, meaning, enforceability or effect of this
letter agreement; (iii) any Claims or Causes of Action that arise after the
Releasors or RLH have signed this letter agreement; and (iv) any other Claims
(including applicable employment claims) and Causes of Action that cannot be
waived under applicable law by a private agreement.

7. Cooperation. Each party hereto shall cooperate with the other parties hereto
in messaging the retirement of Bloss and Moyle from RLH, including, with respect
to Bloss and Moyle, providing reasonably requested quotes for press releases and
participating in live or recorded interviews reasonably requested by RLH using
talking points approved by RLH and, with respect to RLH, providing draft press
releases relating to such retirement to Bloss and Moyle for review and
reasonable input. Nothing herein is intended to restrict RLH from making any
disclosures that it deems necessary in its sole discretion to comply with
applicable securities laws.

 

3



--------------------------------------------------------------------------------

8. Entire Agreement; Amendment. This letter agreement, together with the
Independent Contractor Agreements, constitutes the entire agreement and
understanding of the parties with respect to the matters contained herein, and
supersedes all prior agreements, understandings and representations, written or
oral, to the extent that they relate in any way to the subject matter of this
letter agreement, including, but not limited to, the Proposal. Any amendment or
supplement to this letter agreement shall be made only with the consent of all
parties hereto. Any such amendment or supplement shall be made in writing and
signed by all of the parties hereto.

9. Further Assurances. The parties hereto shall execute and deliver all such
further documents and instruments and take all such further action as may be
necessary, or as any such party may reasonably request, in order to consummate
the transactions contemplated hereby.

10. Counterparts; Electronic Delivery. This letter agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of such shall
together constitute one and the same instrument. Facsimile or other electronic
copies (such as .pdf files delivered by electronic mail) of signatures shall
constitute original signatures for all purposes of this letter agreement and any
enforcement hereof.

11. Governing Law. This letter agreement and the terms hereof shall be governed
and construed in accordance with the laws of the State of Delaware, without
regard to any applicable principles of conflicts of law or choice of law that
would cause the substantive laws of any other jurisdiction to apply.

SIGNATURE PAGES FOLLOW

 

4



--------------------------------------------------------------------------------

If the foregoing accurately and completely represents our understanding, please
sign and return a copy of this letter agreement whereupon it shall become a
binding agreement among us.

 

Sincerely, RED LION HOTELS CORPORATION By:  

                                      

Name:   Title:   RED LION HOTELS FRANCHISING, INC. By:  

                                          

Name:   Title:   RED LION HOTELS CANADA FRANCHISING, INC. By:  

                                          

Name:   Title:  

Signature Page to Letter Agreement



--------------------------------------------------------------------------------

The above terms are accepted and approved as of May 21, 2018:

 

 

Roger J. Bloss

 

Bernard T. Moyle

ACKNOWLEDGED AND AGREED AS TO

PARAGRAPH 1:

 

THIRTY-EIGHT STREET, INC. By:  

                                      

Name:   Title:   Date:  

VHGI, INC.

(f/k/a Vantage Hospitality Group, Inc.)

By:  

                                                  

Name:   Title:   Date:  

Signature Page to Letter Agreement



--------------------------------------------------------------------------------

EXHIBIT A

RESIGNATION

I hereby (1) resign from all of my officer and other similar roles with Red Lion
Hotels Corporation, a Washington corporation (“RLH”) and (2) acknowledge, and
agree to, the termination of my Employment Agreement, dated October 1, 2016,
with RLH, in each case effective as of 5:00 p.m. PDT on May 31, 2018. I
acknowledge that I am resigning from the foregoing positions voluntarily, and
not as a result of any disagreement with RLH or its affiliates, management or
board of directors.

Date: May         , 2018

 

 

Print Name:

 

A-1